DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response filed 06 December 2021 has been received and entered.  Claims 1, 3, 5, 11 and 15 have been amended and claims 2, 6-9, 12-14, 16-18 and 22-24 have been canceled.  
	Applicant’s supplemental response filed 03 January 2022 has been received and entered.  Claims 1, 3, 5, 11 and 15 have been amended and claims 2, 6-9, 12-14, 16-18 and 22-24 have been previously canceled.  Claims 1, 3-5, 10-11, 15 and 19-21 are currently pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06 December is acknowledged.  Applicant’s election of the species which CDR1=SYSMG, CDR2=AISSSGNYKYDSVSLEG and CDR3=SEQ ID NO:2 is acknowledged.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
The information disclosure statements (IDS) submitted on 22 October 2020 have been considered by the examiner.  Several references have been lined through as they are not complete citations and therefore, improper.

Drawings
The drawings are objected to because several of the Figures appear to lack an adequate margin on the left hand side, resulting in portions of the Figures being either missing or unclear (see Figures 1-4, 6, 10-12, 15, 16 and 19).  Figure 1 is provided below to demonstrate the deficiencies which are in the file.

    PNG
    media_image1.png
    698
    691
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
(1) Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.

(2) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings (Figures 16 and 19) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response –
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

(3) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
Sequence identifiers in the claims or reference to amino acid positions in a given sequence identifier for the amino acid sequences which are in the claims.
(4) Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See Tables 2-3.  As each element appears to have its own sequence, individual Sequence identifiers appear to be appropriate and necessary.
Required response –
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Drawings
The drawings are objected to because the Figure headings are not in conformance with 37 CFR 1.84(u)(1) which requires
The different views must be numbered in consecutive Arabic numerals starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.

The drawings use the format of “Fig. 5-1, 5-2…”, for example.  Figures 5, 7-9 and 13-14 are not in compliance with 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it is not directed to the claimed invention (i.e. methods of use are not claimed nor are methods of preparing nucleic acids).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim refers to a Table which is not normally permitted.  First, the elements which are referenced in the Table are amino acid sequences, which are required to be identified by a Sequence identifier.  Second, reference to a Table is only permitted in a claim if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable (see 37 CFR 1.58).  In the instant case, the material being referenced in the Table (ie. CDRs with amino acid sequences) can be easily referenced by the Sequence identifier and is not necessary to conform to 35 U.S.C. 112.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is directed to a VEGF-binding molecule which comprises at least a variable domain with four framework regions and 3 CDRs, wherein the amino acids of the CDRs are defined in the claim and are found in SEQ ID NO: 12, 22, 29 and 45, and wherein the VEGF-binding molecule is capable of blocking the interaction of human VEGF165 with the human VEGFR-2 with an inhibition rate of greater than or equal to 60%.
The specification discloses a number of VEGF receptor-blocking VHHs which were selected using VHH phage libraries (Example 3 in the specification).  The receptor-blocking anti-VEGF VHHs are provided in Table 3 and the VHHs have the amino acid sequences of SEQ ID NO: 9-46.  Off-rates were determined for the VHHs which are identified by “unique sequence variant” with a “representative VHH ID” in Table 4.  There is no indication of which VHHs in Table 3 correspond to the VHHs in Table 4.  Therefore, there is no way to determine what structures are possessed by the VHHs in Table 4.  Example 5 characterizes 3 inhibitory VHHs (VEGFB1123B04, VEGFB1124C4 and VEGFB1123A6) as being capable of blocking the interaction of 
The instant specification fails to describe a VEGF-binding molecule which comprises at least a variable domain with four framework regions and 3 CDRs, wherein the amino acids of the CDRs are defined in the claim and are found in SEQ ID NO: 12, 22, 29 and 45, and wherein the VEGF-binding molecule is capable of blocking the interaction of human VEGF165 with the human VEGFR-2 with an inhibition rate of greater than or equal to 60% as recited in claim 1.  The specification also fails to describe any VEGF-binding molecule which comprises the recited CDRs in claim 1 with any “variable domain with four framework regions” which are not VHH framework regions.  The specification fails to describe “different VHHs that bind to non-overlapping epitopes of VEGF” as the specification does not describe the epitopes which are bound by the VHH molecules as recited in claim 10.  The specification fails to describe “VHHs that have been obtained by affinity maturation and/or sequence optimization of such VHH” as recited in claim 11.
A "representative number of species" means that the species, which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 
In the instant application, the specification discloses 3 named VHH molecules which have the functionality of capable of blocking the interaction of human VEGF165 with the human VEGFR-2 with an inhibition rate of greater than or equal to 60%.  There is no disclosure that the VHH molecules comprising the 3 CDR amino acid sequences recited in claim 1 would provide this functionality.  There is no disclosure of the recited 3 CDR amino acid sequence in claim 1 could be combined with any variable domain framework such as non-VHH framework to form a VEGF-binding molecule.  Therefore, the specification does not even describe a single species which falls within the context of the currently drafted claims
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities. Based on the instant disclosure one of skill in the art would not know which 
Regarding VHH camelid antibodies, it is known in the prior art that these single domain antibodies are either in their native form not interacting with other variable domains, in the case of VHH or the variable domain must be modified, i.e. rendered hydrophilic, in the region which is normally interacting with the corresponding VL or VH chain, in order to avoid aggregation and loss of binding capacity (i.e. functionality) of the non-Camelid single variable domain.  Muyldermans and Lauwereys (Journal of Molecular Recognition, 1999. Vol. 12, pages 131-140) teach the structure of a functional heavy chain antibody (camelid) contains a VHH domain, hinge, CH2 and CH3 domains (see figure 1).  Additionally, Muyldermans and Lauwereys teach that naturally occurring heavy chain antibodies in humans or mice are not functional due to a deletion in the CH1 and hinge regions (page 133, 2nd column).  One of ordinary skill in the art can conclude that framework from human and mice immunoglobulins would not be sufficient to provide functionality to camelid antibodies.  Konning et al. (Curr. Opin. Struct. Bio.  45:  10-16, 2017) teach that VHH domains comprise different structural elements from VH and VL domains which result in a unique and stabilized structure (see page 11, column 2).   Harmsen and Haard (Applied Microbiology and Biotechnology, 2007. Vol. 77, pages 13-22) teach that functional VHH domains contain four framework regions and three CDRs as in antibody heavy chains (page 14, 1st column).  Harmsen et al. 
In the absence of sufficient guidance and direction to the structural and functional analysis, Applicant's reliance on the VHH domains in the specification as-filed does not appear to provide sufficient written description for the genus of VEGF-binding molecules in view of the above evidence, which indicates ordinary artisans could not predict the operability in the invention of any species which lacked the native VHH domains.
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus. In the instant case, applicant has not even disclosed a single species encompassed by the highly variant genus nor is there disclosure of the common attributes or features (i.e., structural domains) that are essential for activity or those which are non-essential. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, 
One cannot describe what one has not conceived. See Fiddles v.Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Therefore, the claims do not meet the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a “nucleic acid molecule encoding a VEGF-binding molecule of claim 1 or a vector containing same”.  The claim is indefinite for the recitation “or a vector containing same”.  It is not clear what “same” refers to as it could refer to the VEGF-binding molecule or the nucleic acid encoding the VEGF-binding molecule.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends from claim 1 which is directed to a VEGF-binding molecule. Claim 21 recites a pharmaceutical composition with nothing more, therefore, claim 21 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Christine J Saoud/Primary Examiner, Art Unit 1647